DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16249932 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both present invention and copending application discloses an electrochemical cell stack, comprising: a plurality of electrochemical cells stacked along a longitudinal axis, each electrochemical cell comprising: a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst layer, and a polymer membrane interposed between the cathode catalyst layer and the anode catalyst layer; an anode plate and a cathode plate with the membrane electrode assembly interposed therebetween, and the anode plate defines a plurality of channels that form an anode flow field facing the anode catalyst layer; a cathode flow field positioned between the cathode plate and the cathode catalyst layer, wherein the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the last line of the claim, “3 and about 50” has no units assigned to the measurement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-3,17 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Ikeda (US20090169964).
As to claim 1, Ikeda discloses an electrochemical cell stack, comprising: a plurality of electrochemical cells stacked along a longitudinal axis, each electrochemical cell comprising: a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst layer, and a polymer membrane interposed between the cathode catalyst layer and the anode catalyst layer (figure 10 and paragraph 0041 and figure 12 number 30); an anode plate and a cathode plate with the membrane electrode assembly interposed therebetween (figure 12 number 20a,20b), and the anode plate defines a plurality of channels that form an anode flow field facing the anode catalyst layer; a cathode flow field positioned between the cathode plate and the cathode catalyst layer, wherein the cathode flow field comprises a porous structure (paragraph 0041); a first manifold section that includes an anode feed manifold and a second manifold section that includes an anode discharge manifold (figure 1a); a first anode distribution channel positioned between the first manifold section and the anode flow field configured to distribute fuel supplied from the anode feed manifold to the anode flow field; and a second anode distribution channel positioned between the second manifold section and the anode flow field configured to collect fuel from the anode flow field and direct the fuel to the anode discharge manifold (figure 1a number 12).  

As to claim 3, Ikeda discloses wherein the support features are evenly spaced throughout the first anode distribution channel and second anode distribution channel, the support features are dimple shaped, and the support features extend from the anode plate in opposite directions along the longitudinal axis (figure 1a number 24b, 23a).  
As to claim 17, Ikeda discloses an electrochemical cell stack, comprising: a plurality of electrochemical cells stacked along a longitudinal axis, each electrochemical cell comprising: a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst layer, and a polymer membrane interposed between the cathode catalyst layer and the anode catalyst layer; an anode plate and a cathode plate with the membrane electrode assembly interposed therebetween (paragraph 0041), and the anode plate defines a plurality of channels that form an anode flow field facing the anode catalyst layer; and a cathode flow field positioned between the cathode plate and the cathode catalyst layer, wherein the cathode flow field comprises a porous structure (figure 12 number 20a, 20b, paragraph 0041); wherein the plurality of channels forming the anode flow field are generally square shaped corrugated channels (figure 1a .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Nakagawa et al. (US20110207018).
	Ikeda discloses the electrochemical cell stack described above. Ikeda discloses the thickness tp of the cathode plate is about 0.1 mm (paragraph 0077). Ikeda fail to disclose wherein a distance Dc between the support features over a thickness tp of the cathode plate ranges between about 3 and about 50 and wherein the distance Dc between the support features is about 1.5 mm.  Nakagawa et al. teaches wherein the distance Dc between the support features is about 1.5 mm for the purpose of equally distributing the reaction gas across the width of the plate (paragraph 0115,0139).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ikeda with wherein a distance Dc between the support features over a thickness tp of the cathode plate ranges between about 3 and about 50 and wherein the distance Dc between the support features is 
Ikeda fail to disclose further comprising a plurality of orifice openings fluidly connecting first anode distribution channel with the anode flow field, wherein for the number of orifice openings corresponds to the number of channels in the anode flow field and the orifice openings are configured to apply a back pressure on the fuel in the first anode distribution channel, which causes the fuel to fill the first anode distribution channel during operation of the electrochemical cell stack.  
Nakagawa et al. teaches further comprising a plurality of orifice openings fluidly connecting first anode distribution channel with the anode flow field, wherein for the number of orifice openings corresponds to the number of channels in the anode flow field and the orifice openings are configured to apply a back pressure on the fuel in the first anode distribution channel, which causes the fuel to fill the first anode distribution channel during operation of the electrochemical cell stack for the purpose of providing a uniform flow rate of reaction gas among the openings (paragraph 0138,0114,0115).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ikeda with teaches further comprising a plurality of orifice openings fluidly connecting first anode distribution channel with the anode flow field, wherein for the number of orifice openings corresponds to the number of channels in the anode flow field and the orifice openings are configured to apply a back pressure on the fuel in the first anode distribution channel, which causes the fuel to fill the first anode distribution channel during operation of the electrochemical cell .
4.	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Lunt et al. (US20150333340).
Ikeda discloses the electrochemical cell stack described above. Ikeda fail to disclose wherein the porous structure is a porous metallic foam structure that has a first cathode distribution channel and a second cathode distribution channel recessed into a surface of the porous metallic foam structure facing the cathode plate.  Lunt et al. teaches wherein the porous structure is a porous metallic foam structure that has a first cathode distribution channel and a second cathode distribution channel recessed into a surface of the porous metallic foam structure facing the cathode plate for the purpose of continuously flushing depleted oxidant from the fuel cell (paragraph 0010).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ikeda with wherein the porous structure is a porous metallic foam structure that has a first cathode distribution channel and a second cathode distribution channel recessed into a surface of the porous metallic foam structure facing the cathode plate for the purpose of continuously flushing depleted oxidant from the fuel cell (paragraph 0010).
As to claim 8, Ikeda discloses wherein the porous metallic foam structure includes support features formed throughout the first cathode distribution channel and the second cathode distribution channel, and the support features are dimple, semi-spherical, cone, or cylindrical shaped (figure 2a number 24b, 23a).  

As to and the support features are formed by stamping of the porous metallic foam structure is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).   
5.	Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Gurau et al. (US6551736).
 	Ikeda discloses the electrochemical cell stack described above. Ikeda discloses wherein the feed channels start at and are in fluid communication with the first cathode distribution channel and extend toward the second cathode distribution channel, and the discharge channels end at and are in fluid communication with the second cathode distribution channel and extend toward the first cathode distribution channel (figure 1a, paragraph 0044,0045).
	Ikeda fail to disclose wherein the porous structure has a plurality of interdigitated feed channels. Gurau et al. teaches wherein the porous structure has a plurality of interdigitated feed channels for the purpose of providing a more effective water removal 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ikeda with wherein the porous structure has a plurality of interdigitated feed channels for the purpose of providing a more effective water removal and more uniform distribution of reactant into the gas diffusion layer (col. 3 lines 22, 37-39).
As to discharge channels stamped into the surface of the porous metallic foam structure facing the cathode plate is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).   
As to claims 11-15, Ikeda fail to disclose wherein the width and/or the depth of the feed channels and the discharge channels vary along the length of the porous metallic foam structure, wherein the width of the feed channels narrow extending away from the first cathode distribution channel toward the second cathode distribution channel while the width of the discharge channels widen extending away from the first cathode distribution channel toward the second cathode distribution channel, wherein the depth of the feed channels decreases extending away from the first cathode distribution channel toward the second cathode distribution channel while the depth of 
Gurau et al. teaches wherein the width and/or the depth of the feed channels and the discharge channels vary along the length of the porous metallic foam structure, wherein the width of the feed channels narrow extending away from the first cathode distribution channel toward the second cathode distribution channel while the width of the discharge channels widen extending away from the first cathode distribution channel toward the second cathode distribution channel (col. 3 lines 8-14), wherein the depth of the feed channels decreases extending away from the first cathode distribution channel toward the second cathode distribution channel while the depth of the discharge channels increases extending away from the first cathode distribution channel toward the second cathode distribution channel (col. 3 lines 9-13),  wherein the cross-sectional area of the feed channels decreases extending away from the first cathode distribution 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ikeda with wherein the width and/or the depth of the feed channels and the discharge channels vary along the length of the porous metallic foam structure, wherein the width of the feed channels narrow extending away from the first cathode distribution channel toward the second cathode distribution channel while the width of the discharge channels widen extending away from the first cathode distribution channel toward the second cathode distribution channel wherein the depth of the feed channels decreases extending away from the first cathode distribution channel toward the second cathode distribution channel while the depth of the discharge channels increases extending away from the first cathode distribution channel toward the second cathode distribution channel,  wherein the cross-sectional area of the feed channels decreases extending away from the first cathode distribution 
As to claim 16, Ikea discloses wherein the porous structure has a first set of channels that begin at the first cathode distribution channel and extend about halfway toward second cathode distribution channel (figure 6).  
6.	Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda.
Ikeda discloses the electrochemical cell stack described above. 
Ikeda discloses wherein the coolant channels each have a coolant channel width of A and the anode channels each have an anode channel width of B and a ratio of the coolant channel width A over the anode channel width B is greater than about 1 and less than about 6 (figure 10 number 36 and 35).  
As to wherein the ratio of the coolant channel width A over the anode channel width B is greater than about 2 and less than about 4 and a depth of the coolant .
7.	Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Daraga et al. (US9478812) in view of Wolk et al. (US20110177422).
Ikeda discloses the electrochemical cell stack described above.  Ikeda fail to disclose wherein the porous structure includes at least nickel and chromium wherein the porous structure includes a nickel concentration of 60% to 80% by mass and a chromium concentration of 20% to 40% by mass and at least one surface of the porous structure includes a chromium concentration of about 3% to about 50% by mass.  
  Daraga et al. teaches wherein the porous structure includes at least nickel and chromium wherein the porous structure includes a nickel concentration of 60% to 80% by mass and a chromium concentration of 20% to 40% by mass and at least one surface of the porous structure includes a chromium concentration of about 3% to about 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ikeda with wherein the porous structure includes at least nickel and chromium wherein the porous structure includes a nickel concentration of 60% to 80% by mass and a chromium concentration of 20% to 40% by mass and at least one surface of the porous structure includes a chromium concentration of about 3% to about 50% by mass for the purpose of providing an alloy which can withstand the 750-950C stack operating temperatures (col. 6 lines 20-30).
Ikeda fail to disclose that the cathode plate of each cell is formed of uncoated stainless steel. Wolk teaches that the cathode plate of each cell is formed of uncoated stainless steel for the purpose of providing an oxidation resistant material (paragraph 0070).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ikea with the cathode plate of each cell is formed of uncoated stainless steel for the purpose of providing an oxidation resistant material (paragraph 0070).  

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/Primary Examiner, Art Unit 1724